Name: Commission Regulation (EC) No 2015/2001 of 12 October 2001 amending Regulation (EC) No 2235/2000 as regards the period of application of certain provisions of Regulations (EC) No 1839/95 and (EC) No 1249/96
 Type: Regulation
 Subject Matter: trade;  EU finance;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32001R2015Commission Regulation (EC) No 2015/2001 of 12 October 2001 amending Regulation (EC) No 2235/2000 as regards the period of application of certain provisions of Regulations (EC) No 1839/95 and (EC) No 1249/96 Official Journal L 272 , 13/10/2001 P. 0031 - 0031Commission Regulation (EC) No 2015/2001of 12 October 2001amending Regulation (EC) No 2235/2000 as regards the period of application of certain provisions of Regulations (EC) No 1839/95 and (EC) No 1249/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 10(4) and Article 12(1) thereof,Whereas:(1) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal(3), as last amended by Regulation (EC) No 2235/2000(4), lays down provisions on the administration of the imports concerned.(2) Article 2(5) of Commission Regulation (EC) No 1249/96 of 28 June 1996 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92(5), as last amended by Regulation (EC) No 2235/2000, provides, on certain conditions, for a reduction of EUR 24 per tonne in the import duty on flint maize. In view of the movement of the price for flint maize on the world market, Regulation (EC) No 2235/2000 increases the reduction in the duty originally provided for by Regulation (EC) No 1249/96. The level of the securities provided for by Regulation (EC) No 1249/96 was adjusted accordingly.(3) The measures provided for by Regulation (EC) No 2235/2000 were adopted for a trial period of one year with a view to resolving the problems encountered in administering the quotas referred to in Regulation (EC) No 1839/95. Given that those problems have been resolved to the satisfaction of the various parties involved during the trial period, the provisions of Regulation (EC) No 2235/2000 should be applied on a permanent basis.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The second paragraph of Article 3 of Regulation (EC) No 2235/2000 is deleted.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 177, 28.7.1995, p. 4.(4) OJ L 256, 10.10.2000, p. 13.(5) OJ L 161, 29.6.1996, p. 125.